Citation Nr: 0005261
Decision Date: 02/29/00	Archive Date: 09/08/00

DOCKET NO. 96-12 356               DATE FEB 29, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for loss of vision of the left eye following VA treatment
provided in May 1990.

2. Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for loss of use of the left arm following VA treatment
provided in May 1990.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (the Board)
from a December 1995 rating determination by the Department of
Veterans Affairs (VA) Regional Office (RO) in which the RO denied
entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for loss of vision of the left eye and for loss of use of the
left arm.

This claim was previously before the Board in December 1997, at
which time. it was remanded for additional evidentiary development.
The case now returns to the Board for appellate review.

The Board notes that in May 1995, the veteran filed a formal claim
of entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for loss of vision of the left eye, loss of use of the left
arm and for loss of hearing in the left ear, all claimed as a
result of VA medical treatment. The claim of entitlement to
compensation for left car hearing loss was never adjudicated by the
RO. Accordingly, this matter is referred to the RO for appropriate
action.

FINDINGS OF FACT

1. Additional disability consisting of loss of vision of the left
eye occurred as a result of VA treatment received in May 1990, and
these residuals were not merely coincident with that treatment, the
continuance or natural progress of the condition for which the VA
medical treatment was authorized or necessary consequences of that
treatment.

2. Medical evidence of record indicates that the veteran does not
currently have loss of use of the left arm.

2 -

CONCLUSIONS OF LAW

1. Compensation benefits under the provisions of 38 U.S.C.A. 1151
for loss of vision of the left eye as a result of VA treatment
received in May 1990 is warranted. 38 U.S.C.A. 1151 (West 1991); 38
C.F.R. 3.358 (1996).

2. The claim of entitlement to compensation benefits under the
provisions of 38 U.S.C.A. 1151 for loss of use of the left arm as
a result of medical treatment provided by VA in May 1990 is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has raised the claims of entitlement to compensation
under the provisions of 38 U.S.C.A. 1151 for loss of vision of the
left eye and loss of use of the left arm claimed as a result of
treatment rendered by the VA Medical Center (VAMC) in Birmingham,
Alabama, in May 1990. 1

In the interest of clarity, the Board will briefly review the
factual background of this case; the relevant law, regulations and
Court decisions; and then analyze the claims.

------------------------------------------------------------------
1 In his May 1995 claim for VA benefits, the veteran indicated that
his claimed disabilities were attributable to treatment received at
the VAMC in Birmingham, Alabama in July 1991. The Board notes that
VA clinical records dated from the early 1980s until 1998 have been
received for the record. These records do not show that the veteran
was hospitalized in July 1991. The evidence of record, reviewed
below, makes it clear that the veteran is referring to a VA
hospitalization in May 1990.

3 -

Factual Background

The evidence shows that the veteran was hospitalized from May 7,
1990 to May 21, 1990 at the VAMC in Birmingham, Alabama. He was
admitted due to symptoms of chest pain radiating into the left
shoulder and the neck. A medical history of hospitalization for
myocardial infarction in September 1981 and for unstable angina in
September 1982 without further problems was noted. A history of
tobacco use and COPD were also noted. While hospitalized, the
veteran underwent procedures including cardiac catheterization and
percutaneous transluminal coronary angioplasty. On the morning
following the coronary angioplasty, the veteran complained of
visual disturbances. A physical examination revealed complete left
homonymous hemianopsia and a head computed tomography was performed
which demonstrated. a right occipital infarct without any evidence
of hemorrhage. It was felt that this was an embolic event. The
discharge diagnoses were: ischemic heart disease, right occipital
infarction, abnormal barium swallow, COPD, benign prostatic
hypertrophy, and chest pain.

In June 1990, the veteran filed a claim of entitlement to
compensation under the provisions of 38 U.S.C.A. 3 51 (currently 38
U.S.C.A. 1151) for an eye condition claimed to have resulted from
VA treatment received in May 1990. The veteran contended that the
VA performed an angioplasty and that during the course of it a clot
of blood broke loose and went to the brain causing a stoke,
resulting in loss of vision of the left eye.

VA examinations were conducted in August 1990. Upon examination of
the eyes, the veteran reported a history of having lost vision in
the left eye in May 1990 during a balloon procedure for cardiac
vessel narrowing. It was also noted that he had experienced some
loss of function of the left arm from which he had partially
recovered. It was noted that he had not recovered any of his visual
loss. On the left side uncorrected vision was light proception only
and did not correct. Visual field examination on the left side was
unsuccessful since the veteran could not see any

4 -

target. Diagnoses of refractive error, presbyopia and hemianopsia
secondary to cerebrovascular accident, were made.

Upon VA examination for purposes of aid and attendance also
conducted in August 1990, the veteran reported that since the May
1990 VA treatment, he had noticed difficulty with his left arm and
leg. It was noted that a neurological examination had revealed the
presence of left homonymous hemianopsia. Upon examination, there
was 4-/5 weakness in the left arm and 5-/5 weakness in the left
leg, and the veteran walked with a left hemiparetic gait The
examiner's impressions were: status post recent cerebrovascular
accident, coronary artery disease, left knee post- stroke arthritis
and decreased visual acuity in both eyes, worse on the left.

In December 1990, the veteran's claim for compensation under the
provisions of 38 U.S.C.A. 351 was denied. The RO reasoned that
service connection could not be established for loss of vision in
the left eye as the embolism he suffered was a normal risk of heart
surgery.

In May 1995, the veteran filed a formal claim of entitlement to
compensation under the provisions of 38 U.S.C.A. 1151 for loss of
sight of the left eye, loss of use of the left arm and for loss of
hearing in the left ear, all claimed as a result of VA treatment
received in May 1990. The veteran stated that doctors had told him
that a foreign body had gotten into the brain and had caused these
conditions.

By rating action of December 1995, the RO denied entitlement to
compensation under the provisions of 38 U.S.C.A. 1151 for loss of
vision of the left eye and loss of use of the left arm. That
decision was appealed. The claims came before the Board in December
1997, at which time they were remanded for additional evidentiary
development.

Evidence subsequently received showed that the  veteran was
hospitalized at a VAMC from March 1, 1998 to March 5, 1998 due to
complaints of sudden onset of right-sided weakness. It was noted
that the veteran was status post left hemispheric stroke with good
recovery about 7 or 8 years previously. Motor examination

5 -

revealed the presence of right hemiparesis with power of about
grade 2 or 5 in both upper and lower extremities. Left sided power
was grade 5 in nature. Sensation was normal to light tough and
pinprick. Reflexes were 2+ over the right and upper extremities and
1+ over the left and upper and lower extremities. The veteran was
admitted and treated for a stroke. A record dated on March 3, 1998
indicated that the veteran underwent an evaluation for right
hemiparesis. At that time strength testing was 5/5 bilaterally in
both the upper and lower extremities and it was noted that this had
improved from 2/5. The veteran's discharge condition was described
as much improved and it was noted that his power had regained to
almost baseline on the right side. Diagnoses of internal capsule
infarct, coronary artery disease, hypertension and prostate
carcinoma which had been operated on, were made.

The veteran underwent a VA examination in April 1998. The examiner
stated that the veteran was 81 years old and that he was being
followed for several medical problems including coronary artery
disease. The report indicated that the veteran had undergone a
cardiac catheterization in 1990 and that the second day post
catheterization he sustained a right occipital cerebrovascular
accident which was in the distribution of the right posterior
cerebral artery. The examiner indicated that as a result, the
veteran sustained permanent left homonymous hemianopsia as well as
significant left-sided weakness which had improved to the point
where upon recent hospitalization, it was essentially normal with
some mild gait disturbance. It was noted that the veteran did have
permanent visual deficit which was significant, but that his
hemiparesis had essentially resolved. The examiner indicated that
a review of the medical records and claims folder showed that the
sequela of the cerebrovascular accident in 1991 included some
minimal left arm and leg weakness and a permanent left homonymous
hemianopsia.

In a rating action/Supplemental Statement of the Case dated in
December 1999, the RO continued to deny the veteran entitlement to
compensation under the provisions of 38 U.S.C.A. 1151 for loss of
vision of the left eye and loss of use of the left arm.

Relevant law and regulations

38 U.S.C.A. 1151

In pertinent part, at the time of the United States Supreme Court
decision in the case of Brown v. Gardner, 115 S. Ct. 552 (1994), 38
U.S.C.A. 1151 provided that when there is no willful misconduct by
a veteran, additional disability resulting from VA hospitalization,
medical or surgical treatment causing injury, or aggravation
thereof, shall be compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 as
encompassing only additional disability resulting from VA
negligence or from accidents during treatment was unduly narrow.
The Supreme Court found that the statutory language of 38 U.S.C.A.
1151 simply required a causal connection between VA hospitalization
and additional disability, and that there need be no identification
of "fault" on the part of VA. The Supreme Court further found that
the then implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was
not consistent with the plain language of 38 U.S.C.A. 1151 with
respect the regulation's inclusion of a fault or accident
requirement.

Following the Brown decision, 38 U.S.C.A. 1151 was revised to
provide that where any veteran shall have suffered an injury, or an
aggravation of an injury, as the result of hospitalization, medical
or surgical treatment, not the result of such veteran's own willful
misconduct, and such injury or aggravation results in additional
disability or in death,, disability compensation shall be awarded
in the same manner as if such disability, aggravation, or death
were service-connected. See also 38 C.F.R. 3.358 (1995).

However, the Court further held that not every "additional
disability" was compensable. The validity of the remainder of 38
C.F.R. 3.358 was not questioned. See Gardner, 115 S.Ct. 552, 556
n.3 (1994): "We do not, of course,

intend to cast any doubt on the regulations insofar as they exclude
coverage for incidents of a disease's or injury's natural
progression, occurring after the date of treatment .... VA's action
is not the cause of the disability in those situations."

In sum, the Supreme Court found that the statutory language of 38
U.S.C.A. 1151 simply requires a causal connection between VA
medical treatment and additional disability but that not every
additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an opinion
from the Attorney General of the United States as to the fall
extent to which 1151 benefits were authorized under the Supreme
Court's decision. The requested opinion was received from the
Department of Justice's Office of Legal Counsel on January 20,
1995. In essence, the Department of Justice opined that "our
conclusion is that the [Supreme] Court intended to recognize only
a narrow exclusion [to the "no fault" rule], confined to injuries
that are the necessary, or at most, close to certain results of
medical treatment."

On March 16, 1995, amended VA regulations were published to conform
with the Supreme Court's decision. Section (c)(3) of 38 C.F.R.
3.358 was amended to remove the "fault" requirement which was
struck down by the Supreme Court. 38 C.F.R. 3.3 58(c)(1) provides
that "[i]t will be necessary to show that the additional disability
is actually the result of such disease or injury or an aggravation
of an existing disease or injury and not merely coincidental
therewith." Further, 38 C.F.R. 3.358(b)(2) provides that
compensation will not be payable for the continuance or natural
progress of disease or injuries. 38 C.F.R. 3.358(c)(3) now provides
that "[c]ompensation is not payable for the necessary consequences
of medical or surgical treatment or examination properly
administered with the express or implied consent of the veteran,
or, in appropriate cases, the veteran's representative. 'Necessary
consequences' are those which are certain to result from, or were
intended to result from, the examination or medical or surgical
treatment administered."

Under the revised 38 C.F.R. 3.358(c)(3) (1996) compensation is
precluded where disability (1) is not causally related to VA
hospitalization or medical or surgical treatment, or (2) is merely
coincidental with the VA hospitalization or medical or surgical
treatment, or (3) is the continuance or natural progress of
diseases or injuries for which VA hospitalization or medical or
surgical treatment was authorized, or (4) is the certain or near
certain result of the VA hospitalization or medical or surgical
treatment. Where a causal connection exists, there is no willful
misconduct, and the additional disability does not fall into one of
the above-listed exceptions, the additional disability will be
compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, relating to
benefits for persons disabled by treatment or vocational
rehabilitation, was amended by Congress. See section 422(a) of PL
104-204. The purpose of the amendment is, in effect, to overrule
the Supreme Court's decision in the Gardner case, which held that
no showing of negligence is necessary for recovery under section
1151. In pertinent part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and indemnity
compensation under chapter 13 of this title shall be awarded for a
qualifying additional disability or a qualifying death of a veteran
in the same manner as if such additional disability or death were
service-connected. For purposes of this section, a disability or
death is a qualifying additional disability or qualifying death if
the disability or death was not the result of the veteran's willful
misconduct and--

"(1) the disability or death was caused by hospital care, medical
or surgical treatment, or examination furnished the veteran under
any law administered by the Secretary, either by a Department
employee or in a Department facility as defined in section
1701(3)(A) of this title, and the proximate cause of the disability
or death was-

(A) carelessness, negligence, lack of proper skill, error in
judgment, or similar instance of fault on the part of the
Department in furnishing the hospital care, medical or surgical
treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. 3.358 and 3.380 were amended in light of
the congressional action noted above. The new sections, 38 C.F.R.
3.361, 23.363 (1998), were effective from October 1, 1997. 63 Fed.
Reg. 45006-7 (1998) (to be codified at 38 C.F.R. 3.361 - 3.363).
However, these amendments apply only to claims filed on or after
the effective date of the statute, October 1, 1997. Since the
veteran's appeal was pending prior to that date, it continues to be
subject to review under the prior statutory language and
interpretation. VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

Well groundedness of the claim

The initial inquiry as to any issue presented on appeal is whether
the claim is well grounded. See 38 U.S.C.A. 5107(a). A well
grounded claim is a plausible claim, one which is meritorious on
its own or capable of substantiation. Murphy v. Derwinski, 1 Vet.
App. 78 (1990). A mere allegation is not sufficient; there must be
evidence in support of the claim that would "justify a belief by a
fair and impartial individual that the claim is plausible." Tirpak
v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim under 38 U.S.C.A. 1151 to be well grounded.
Three elements must be satisfied: (1) medical evidence of a current
disability; (2) medical evidence, or in certain circumstances lay
evidence, of incurrence or aggravation of an injury as the result
of hospitalization, medical or surgical treatment, or the pursuit
of a course of vocational rehabilitation under chapter 31 of title
38, United States Code; and (3) medical evidence of a nexus between
that asserted injury or disease and the current disability. Jones
v. West, 12 Vet. App. 383 (1999).

Analysis

As an initial matter, the Board notes that when a law or regulation
changes after a claim has been filed or reopened, but before the
administrative or judicial appeal process has been concluded, the
version most favorable to an appellant applies unless Congress
provided otherwise or permitted the Secretary to do otherwise and
the Secretary does so. Marcoux v. Brown, 9 Vet. App. 289 (1996);
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board has determined that the provisions of 38
U.S.C.A. 1151 in effect prior to October 1, 1997, are more
favorable to the veteran's claims, inasmuch as negligence need not
be established in order for the veteran to prevail. Moreover,
inasmuch as the original claim brought under the provisions of 38
U.S.C.A. 1151 was filed several years prior to October 1997, the
provisions of 38 U.S.C.A. 1151 in effect from October 1, 1997
forward are inapplicable to the claim.

Left eye loss of vision

The Board first concludes that a well grounded claim has been
presented with respect to this issue. There is evidence of a
current disability; evidence that this disability occurred
coincident with VA hospitalization in May 1990, and evidence in the
form of the April 1998 VA examination report to the effect that the
left eye disability was related to the VA hospitalization.

Once a claim has been determined to be well grounded, the Board
must determine whether VA has complied with its statutory duty to
assist the veteran. See 38 U.S.C.A. 5107; 38 C.F.R. 3.159. The
Board concludes that it has, as all evidence necessary for a fair
and impartial adjudication of the claim is of record. In
particular, the Board's December 1997 remand served to provide
additional evidence with respect to this issue. Accordingly, the
claim may be discussed on its merits.

Once the evidence has been assembled, it is the Board's
responsibility to evaluate all of the evidence. See 38 U.S.C.A.
7104. When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A.
5107(b); 38 C.F.R. 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49,
53 (1990), the Court stated that "a veteran need only demonstrate
that there is an 'approximate balance of positive and negative
evidence' in order to prevail." To deny a claim on its merits, the
evidence must preponderate against the claim. Alemany v. Brown, 9
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the record clearly reflects that following treatment
provided by the VA in May 1990 the veteran sustained loss of vision
in the left eye, and that in fact visual loss of the left eye had
its onset during the course of the May 1990 VA hospitalization. The
evidence also reflects that the veteran's loss of vision in the
left eye is permanent, according to an April 1998 VA medical
opinion. The evidence establishes that the claimed condition had
its onset during the course of VA treatment provided in May 1990.

The evidence also contains evidence of an etiological link between
the VA treatment provided in May 1990 and the resulting vision loss
of the left eye. The May 1990 VA hospitalization records themselves
showed that on the morning following the coronary angioplasty, the
veteran complained of visual disturbances. Evaluation and testing
conducted during the May 1990 hospitalization revealed complete
left homonymous hemianopsia and a head computed tomography was
performed which demonstrated a right occipital infarct without any
evidence of hemorrhage. It was felt that this was an embolic event.

Also demonstrating an etiological relationship between the May 1990
VA treatment and the veteran's subsequent loss of sight in the left
eye are the findings made in an August 1990 VA examination report.
At that time, an examination of the eyes revealed that on the left
side, uncorrected vision was light proception only and did

not correct. Visual field examination on the left side was
unsuccessful since the veteran could not see any target. Diagnoses
of refractive error, presbyopia and hemianopsia secondary to
cerebrovascular accident, were made.

Also supporting the claim is the April 1998 VA medical opinion in
which the examiner indicated that following the veteran's cardiac
catheterization in May 1990, on the second day, he sustained a
documented right occipital cerebrovascular accident and that as a
result, he has had permanent left homonymous hemianopsia.

The Board notes that the veteran signed a consent form prior to the
May 1990 hospitalization which documented that he was advised of
possible consequences of the procedures which he was to undergo,
however, loss of vision was not among the possible enumerated risks
and consequences.

In sum, it has been established by competent medical evidence that
the veteran sustained visual loss in the left eye as a result of VA
treatment received in May 1990 and in fact no medical evidence has
been provided to the contrary. The evidence does not suggest that
loss of vision was merely coincident with that treatment, the
continuance or natural progress of the condition for which the VA
medical treatment was authorized or was a necessary consequence of
that treatment. Accordingly, entitlement to compensation under the
provisions of 38 U.S.C.A. 1151 is warranted for loss of vision of
the left eye resulting from VA treatment received in May 1990.

Loss of use of the left arm

With respect to the first prong of the Jones well groundedness
test, current disability, the medical evidence of record does not
establish that the veteran has a current diagnosis of the claimed
disability, loss of use of the left arm.

In essence, the evidence reflects that there was some loss of use
of the left arm following the May 1990 VA hospitalization, which
subsequently resolved. In particular, shortly following the VA
treatment received in May 1990, the veteran

complained of weakness of the left arm. Testing in 1990 revealed 4-
/5 weakness in the left arm.

However, the current clinical evidence does not include a clinical
diagnosis of a disability of the left arm nor is weakness of the
left arm or loss of use of the left arm currently shown by the
clinical evidence. Upon neurological evaluation conducted in March
1998, strength testing was 5/5. An April 1998 VA medical evaluation
indicated that following the May 1990 VA treatment the veteran had
initially experienced significant left-sided weakness; however, the
examiner indicated that this had improved to the point that during
the veteran's hospitalization in March 1998, this was essentially
normal.

The Board notes that recently, the Court has had occasion to
discuss what constitutes a disability. A symptom, such as pain,
alone, without a diagnosed or identifiable underlying malady or
condition, does not in and of itself constitute a disability for
which service connection may be granted. See Sanchez-Benitez v.
West, U.S. Vet. App. No. 97-1948 (December 29, 1999) [slip op. At
4]. In this case, there are subjective complaints of weakness of
the left arm without any corresponding current clinical evidence
demonstrative of weakness.

The veteran has contended, in essence, that he has a chronic left
arm disability as a result of VA treatment received in May 1990.
However, the record does not show that either the veteran possesses
the requisite knowledge, skill, experience, training, or education
to qualify as a medical expert in order for such statements to be
considered competent evidence. Espiritu v. Derwinski, 2 Vet. App.
492, (1992). Lay persons are not considered competent to offer
medical opinions regarding causation or diagnosis, and therefore
that evidence does not establish that the claim is plausible.
Grottveit v. Brown, 5 Vet. App 91, 93 (1993).

The Court has held that "[i]n the absence of competent medical
evidence of a current disability ... a claim is not well grounded."
Chelte v. Brown, 10 Vet. App. 2681 271 (1997). In Rabideau v.
Derwinski, 2 Vet. App. 141, 143 (1992), the Court held that the
failure to demonstrate that a disability is currently manifested

constitutes failure to present a plausible or well-grounded claim.
In this case, there is no basis in the law or regulation for an
award of benefits under 38 U.S.C.A. 1151 for a left arm disability,
since the record as a whole fails to include any current evidence
of that claimed disability. See Jones, supra. Accordingly, since
the veteran has failed to met the first requirement for the
submission of a well grounded claim, the presentation of a medical
diagnosis of the currently claimed disability, the claim must be
denied.

Additional considerations

In the absence of a current left arm disability, consideration of
the other two aspects of the Jones well-groundedness analysis is
rendered unnecessary. The Board notes that the Court has recently
opined that VA has no duty to assist a claimant until the claimant
meets his or her burden of establishing a well-grounded claim.
Mortor, v. West, 12 Vet. App. 477, 481 (1999) (emphasis added). It
was also noted that the claimant's burden to produce evidence to
render a claim well grounded was a "condition precedent established
by Congress" that neither VA nor the Court was free to ignore.
Morton, 12 Vet. App. at 485. Accordingly, although the veteran's
representative has urged that the claim again be remanded for
additional evidentiary development, such action is inconsistent
with and in fact forbidden under the Court's holding in the Morton
case.

Moreover, the duty to assist as interpreted by the Court is
circumscribed and appears to apply to evidence which may exist and
which has not been obtained. See Counts v. Brown, 6 Vet. App. 473,
478-9 (1994). By way of contrast, the veteran's representative in
essence wishes VA to provide evidence which admittedly does not now
exist. As the Court has stated: "The VA's . . . . 'duty to assist'
is not a license for a 'fishing expedition' to determine if there
might be some unspecified information which could possibly support
a claim." Gobber v. Derwinski,, 2 Vet. App. 470, 472 (1992).

15 -

Because the veteran's claim of entitlement to compensation under
the provisions of 38 U.S.C.A. 1151 for loss of use of the left arm
following VA treatment provided in May 1990 is not well grounded,
VA is under no duty to further assist him in developing facts
pertinent to that claim. 38 U.S.C.A. 5107(a) (West 1991). VA's
obligation to assist depends upon the particular facts of the case
and the extent to which VA has advised the claimant of the evidence
necessary to be submitted with a VA benefits claim. See Robinette
v. Brown, 8 Vet. App. 69, 78 (1995). The Court recently held that
the obligation exists only in the limited circumstances where the
appellant has referenced other known and existing evidence. Epps v.
Brown, 9 Vet. App. 341, 344 (1996). VA is not on notice of any
other known and existing evidence which would make the claim
presented plausible. The Board!s decision serves to inform the
veteran of the kind of evidence that is necessary to make his claim
well grounded, namely medical evidence which shows a current
diagnosis of a left arm disability.

When the Board addresses in its decision a question that has not
been addressed by the RO, in this case well-groundedness, it must
consider whether the veteran has been given adequate notice to
respond and, if not, whether he has been prejudiced thereby.
Bernard v. Brown, 4 Vet. App. 3 84 (1993). The Board finds that the
veteran has been accorded ample opportunity by the RO to present
argument and evidence in support of his claim and that any error by
the RO in deciding this claim on the merits, rather than being not
well grounded, was not prejudicial. The RO accorded this claim more
consideration than was warranted. Cf Edenfield v. Brown, 8 Vet.
App. 384 (1995).

CONTINUED ON NEXT PAGE

ORDER

Entitlement to compensation benefits under the provisions of 38
U.S.C.A. 1151 for loss of vision of the left eye as a result of VA
treatment received in May 1990 is granted.

The claim of entitlement to compensation under the provisions of 38
U.S.C.A. 1151 for loss of use of the left arm following VA
treatment provided in May 1990 is not well grounded and is denied.

Barry F. Bohan
Member, Board of Veterans' Appeals


17 - 


